Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luden Antonio Roberts appeals the district court’s order denying relief on his motion for modification of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Roberts, No. 4:99-cr-00021-RBS-4 (E.D.Va. Mar. 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.